—Order, Supreme Court, New York County (Jane Solomon, J.), entered October 6, 1998, which, in an action by plaintiff former public employee against defendant agency for various payments allegedly due under a collective agreement, granted defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
Plaintiff has no right to sue defendant under the subject collective bargaining agreement, her remedies for breaches thereof being limited to the grievance procedure set forth therein (see, Matter of Board of Educ. v Ambach, 70 NY2d 501, cert denied sub nom. Margolin v Board of Educ., 485 US 1034). Plaintiff did not gain a right to sue by reason of her union’s refusal to take up her grievance, unless such refusal amounted to a breach by the union of its duty of fair representation (see, supra, at 508, 511; Matter of Sapadin v Board of Educ., 246 AD2d 359), which is not shown here. We have considered plaintiffs other arguments and find them unavailing. Concur— Sullivan, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.